In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Weiss, J), dated April 8, 2003, which granted the motion of the defendant Jannie C. Goode, and the separate motion of the defendants Catherine O. Graham and Titus Stewart for summary judgment dismissing the complaint insofar as asserted against them on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motions are denied, and the complaint is reinstated against the respondents.
There exists a triable issue of fact as to whether the plaintiff sustained a “serious injury” within the meaning of Insurance Law § 5102 (d). After the respondents made a prima facie showing of entitlement to judgment as a matter of law, the plaintiff submitted evidence in admissible form demonstrating that he sustained permanent injuries which were causally related to the accident (see Papadonikolakis v First Fid. Leasing Group, 283 AD2d 470. [2001]). This evidence was sufficient to raise a triable issue of fact on the question of “serious injury.” Thus, the respondents were not entitled to summary judgment dismissing the complaint insofar as asserted against them (see Davis v Coleman, 289 AD2d 365 [2001]; Wilner v Gauthier, 264 AD2d 732 [1999]). [1999])..Santucci, Santucci J.P., Smith, Luciano and Adams, JJ., concur.